DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021  and 07/03/2021 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/900272.  Although the conflicting claims are not identical, they are not patentably distinct from each. The differences and similarities between the two applications are shown in the table below.
Instant application
Application 16/900272
Claim 1
A computer, comprising: 
an interface circuit configured to communicate with a radio node and one or more neighboring radio nodes of the radio node, wherein the computer is configured to perform operations comprising: 
receiving, at the interface circuit, information specifying received signal strength indication, RSSI, measurements associated with the radio node and the one or more neighboring radio nodes, wherein the RSSI measurements are performed by the one or more neighboring radio nodes, by one or more electronic devices communicatively attached with the radio node, or both, and wherein the RSSI measurements correspond to a signal transmitted by the radio node using a transmit power; 
calculating, based at least in part on a set of temporal RSSI metrics of the radio node corresponding to the RSSI measurements, a spatial RSSI metric of the radio node; and 
providing, from the interface circuit, transmit-power information addressed to the radio node, wherein the transmit-power information corresponds to the spatial RSSI metric and, in conjunction with a first threshold value and a second threshold value, specifies an adjustment of the transmit power within a range of values, 
wherein the adjustment comprises reducing the transmit power when the spatial RSSI metric is greater than the first threshold value and a coverage criterion corresponding to the second threshold value is met, and 
wherein the adjustment comprises increasing the transmit power when the spatial RSSI metric is less than the first threshold value.

Claim 1
A computer, comprising: 
an interface circuit configured to communicate with a radio node and neighboring radio nodes of the radio node, wherein the computer is configured to perform operations comprising: 
receiving, at the interface circuit, information specifying received signal strength indication, RSSI, measurements associated with the radio node and the neighboring radio nodes, wherein the RSSI measurements are performed by the neighboring radio nodes and by one or more electronic devices communicatively attached with the radio node, and wherein the RSSI measurements correspond to a signal transmitted by the radio node using a transmit power; 
computing, based at least in part on the RSSI measurements, a set of temporal RSSI metrics of the radio node; calculating, based at least in part on the set of temporal RSSI metrics of the radio node, a spatial RSSI metric of the radio node; and 
providing, from the interface circuit, transmit-power information addressed to the radio node, wherein the transmit-power information corresponds to the spatial RSSI metric and, in conjunction with a first threshold value and a second threshold value, specifies an adjustment of the transmit power within a range of values, 
wherein the adjustment comprises reducing the transmit power when the spatial RSSI metric is greater than the first threshold value and a coverage criterion is met, wherein the coverage criterion is that less than a portion of the RSSI measurements of the signal performed by the one or more electronic devices is less than the second threshold value; and 
wherein the adjustment comprises increasing the transmit power when the spatial RSSI metric is less than the first threshold value.
The similarities between the independent claims (claim 1 in both cases) are shown in boldface. The differences are simple and obvious to a person of ordinary skill in the art.

Dependent claims:
Claim 2: all limitations can be obtained from claim 2 of parent case.
Claim 3: all limitations can be obtained from claim 3 of parent case.
Claim 4: all limitations can be obtained from claim 4 of parent case.
Claim 5: all limitations can be obtained from claim 5 of parent case.
Claim 6: all limitations can be obtained from claim 6 of parent case.
Claim 7: all limitations can be obtained from claim 7 of parent case.
Claim 8: all limitations can be obtained from claim 8 of parent case.
Claim 9: all limitations can be obtained from claim 9 of parent case.
Claim 10: all limitations can be obtained from claim 10 of parent case.
Claim 11: all limitations can be obtained from claim 11 of parent case.
Claim 12. 
A non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium storing program instructions, wherein, when executed by the computer, the program instructions cause the computer to perform operations comprising: 
receiving, at an interface circuit in the computer, information specifying received signal strength indication, RSSI, measurements associated with a radio node, and one or more neighboring radio nodes of the radio node, or both, wherein the RSSI measurements are performed by the one or more neighboring radio nodes and by one or more electronic devices communicatively attached with the radio node, and wherein the RSSI measurements correspond to a signal transmitted by the radio node using a transmit power; 
calculating, based at least in part on a set of temporal RSSI metrics of the radio node corresponding to the RSSI measurements, a spatial RSSI metric of the radio node; and 
providing, from the interface circuit, transmit-power information addressed to the radio node, wherein the transmit-power information corresponds to the spatial RSSI metric and, in conjunction with a first threshold value and a second threshold value, specifies an adjustment of the transmit power within a range of values, 
wherein the adjustment comprises reducing the transmit power when the spatial RSSI metric is greater than the first threshold value and a coverage criterion corresponding to the second threshold value is met, and 
wherein the adjustment comprises increasing the transmit power when the spatial RSSI metric is less than the first threshold value.

Claim 12. 
A non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium storing program instructions, wherein, when executed by the computer, the program instructions cause the computer to perform operations comprising: 
receiving, at an interface circuit in the computer, information specifying received signal strength indication, RSSI, measurements associated with a radio node and neighboring radio nodes of the radio node, wherein the RSSI measurements are performed by the neighboring radio nodes and by one or more electronic devices communicatively attached with the radio node, and wherein the RSSI measurements correspond to a signal transmitted by the radio node using a transmit power; 
computing, based at least in part on the RSSI measurements, a set of temporal RSSI metrics of the radio node; calculating, based at least in part on the set of temporal RSSI metrics of the radio node, a spatial RSSI metric of the radio node; and 
providing, from the interface circuit, transmit-power information addressed to the radio node, wherein the transmit-power information corresponds to the spatial RSSI metric and, in conjunction with a first threshold value and a second threshold value, specifies an adjustment of the transmit power within a range of values, 
wherein the adjustment comprises reducing the transmit power when the spatial RSSI metric is greater than the first threshold value and a coverage criterion is met, 
wherein the coverage criterion is that less than a portion of the RSSI measurements of the signal performed by the one or more electronic devices is less than the second threshold value; and 
wherein the adjustment comprises increasing the transmit power when the spatial RSSI metric is less than the first threshold value.
The similarities between the independent claims (claim 12 in both cases) are shown in boldface. The differences are simple and obvious to a person of ordinary skill in the art.

Dependent claims:
Claim 13: all limitations can be obtained from claim 13 of parent case.
Claim 14: all limitations can be obtained from claim 14 of parent case.
Claim 15: all limitations can be obtained from claim 15 of parent case.
Claim 16: all limitations can be obtained from claim 16 of parent case.
Claim 17. 
A method for adjusting a transmit power, comprising: 
by a computer: 
receiving, at an interface circuit in the computer, information specifying received signal strength indication, RSSI, measurements associated with a radio node, and one or more neighboring radio nodes of the radio node, or both, wherein the RSSI measurements are performed by the one or more neighboring radio nodes and by one or more electronic devices communicatively attached with the radio node, and wherein the RSSI measurements correspond to a signal transmitted by the radio node using a transmit power; 
calculating, based at least in part on a set of temporal RSSI metrics of the radio node corresponding to the RSSI measurements, a spatial RSSI metric of the radio node; and 
providing, from the interface circuit, transmit-power information addressed to the radio node, wherein the transmit-power information corresponds to the spatial RSSI metric and, in conjunction with a first threshold value and a second threshold value, specifies an adjustment of the transmit power within a range of values, 
wherein the adjustment comprises reducing the transmit power when the spatial RSSI metric is greater than the first threshold value and a coverage criterion corresponding to the second threshold value is met, and 
wherein the adjustment comprises increasing the transmit power when the spatial RSSI metric is less than the first threshold value.

Claim 17. 
A method for adjusting a transmit power, comprising: 
by a computer: 
receiving, at an interface circuit in the computer, information specifying received signal strength indication, RSSI, measurements associated with a radio node and neighboring radio nodes of the radio node, wherein the RSSI measurements are performed by the neighboring radio nodes and by one or more electronic devices communicatively attached with the radio node, and wherein the RSSI measurements correspond to a signal transmitted by the radio node using a transmit power; 
computing, based at least in part on the RSSI measurements, a set of temporal RSSI metrics of the radio node; calculating, based at least in part on the set of temporal RSSI metrics of the radio node, a spatial RSSI metric of the radio node; and 
providing, from the interface circuit, transmit-power information addressed to the radio node, wherein the transmit-power information corresponds to the spatial RSSI metric and, in conjunction with a first threshold value and a second threshold value, specifies an adjustment of the transmit power within a range of values, wherein the adjustment comprises reducing the transmit power when the spatial RSSI metric is greater than the first threshold value and a coverage criterion is met, wherein the coverage criterion is that less than a portion of the RSSI measurements of the signal performed by the one or more electronic devices is less than the second threshold value; and wherein the adjustment comprises increasing the transmit power when the spatial RSSI metric is less than the first threshold value.
The similarities between the independent claims (claim 17 in both cases) are shown in boldface. The differences are simple and obvious to a person of ordinary skill in the art.

Dependent claims:
Claim 18: all limitations can be obtained from claim 18 of parent case.
Claim 19: all limitations can be obtained from claim 19 of parent case.
Claim 20: all limitations can be obtained from claim 20 of parent case.



It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/900272to provide all the functions of the current application 17/199570.
Similar reasoning holds for application 16/175981.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646